Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-19-00508-CV

                                    Twanda BROWN,
                                       Appellant

                                             v.

                                   CITY OF INGRAM,
                                        Appellee

                 From the 198th Judicial District Court, Kerr County, Texas
                                 Trial Court No. 19355B
                         Honorable Rex Emerson, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE ALVAREZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. It is ORDERED that appellee recover its costs of this appeal from appellant.

      SIGNED November 20, 2019.


                                              _____________________________
                                              Sandee Bryan Marion, Chief Justice